Underwood, Judge.
This injunction case was transferred here by the Supreme Court. Since appellee has not made an appearance to contest appellant’s statement of the case, that statement will be taken as true and will serve as the basis upon which we decide the case. Rule 15 (b) (1), Rules of the Supreme Court and Court of Appeals (Code Ann. § 24-3615 (b) (1)); Veal v. Riner, 214 Ga. 539 (106 SE2d 26) (1958); Cincinnati N. O. &c. R. Co. v. Hilley, 121 Ga. App. 196 (1) (173 SE2d 242) (1970). Since it appears under appellant’s statement that the grant of the injunction was erroneous, the judgment will be reversed.

Judgment reversed.


McMurray, P. J., and Banke, J., concur.